DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 10/09/2020, 04/13/2021, and 05/18/2021 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  as to claims 5 and 13, “the second reference signal” should be replaced by a second reference signal.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter, referred to as Kim) (AU 2013306572), in view of Kim et al. (EP 2817893, publication date of 12/31/2014).
As to claims 1 and 9, Kim discloses a device (see Fig. 12, UE) in a wireless communication system (see Fig. 12, the wireless communication system of UE and BS), the device comprising: circuitry (see Fig. 13, blocks 1321, 1322, 1323, and 1324), configured to measure (see paragraph 125, line 2, “In order to measure a CSI-RS …”, where the CSI-RS is a first reference signal sent from the BS (i.e., a first communication apparatus) to the UE (i.e., a second communication apparatus) (see Fig. 12), based on measurement configuration information for a second communication apparatus from a first communication apparatus (see Fig. 12, the “CSI-RS configuration”, and see paragraphs 125 and 131), a first reference signal from the first communication apparatus (see paragraph 125), the measurement configuration information including a measurement indication for the first reference signal (see paragraphs 125 and 138-140); and generate, based on the measurement of the first reference signal, feedback information as second channel information on a channel between the first communication apparatus and the second communication apparatus (see paragraphs 129, 0141, and 0142). Kim discloses all the subject matters claimed in claims 1 and 9, except that the first reference signal is precoded. Kim et. al, in the same field of endeavor, discloses a wireless communication system comprising a BS and a UE (see paragraph 0016). Kim et al. further discloses a method for reporting channel state information (CSI) by the UE, the method comprising: receiving a precoded reference signal from the eNB (or BS), measuring the precoded reference signal, and reporting channel state information to the eNB (see paragraph 0016 and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Kim et al. to enable efficient simultaneous transmission from plurality of antennas and increase the performance of the communication system.
As to claims 2 and 10, Kim et al. further discloses that the circuitry is further configured to measure a second reference signal from the first communication apparatus, and generate, based on the measurement of the second reference signal, feedback information as first channel information on the channel, wherein the first channel information is used to determine the pre-coded first reference signal (see claim 4, “receiving a non-precoded first reference signal from an eNB, measuring the non-precoded first reference signal and reporting first channel state information to the eNB; if the UE is selected as a candidate UE by the eNB based on the reported first channel state information, the method further comprising: receiving a precoded second reference signal from the eNB, wherein the precoding is determined based on the first channel state information, measuring the precoded second reference signal configured by the eNB based on the first channel state information, and reporting second channel state information to the eNB”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Kim et al. in order to determine the best UE to communicate with and increase the performance of the system by obtaining a more accurate channel estimate.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim et al., further in view of Sung et al. (hereinafter, referred to as Sung) (US 9,780,860).
As to claims 3 and 11, Kim and Kim et al. disclose all the subject matters claimed in claims 3 and 11, except that the first reference signal includes a narrowband signal. Sung, in the same field of endeavor, discloses a communication device for transmitting reference signals (see the abstract), where the reference signals can be used to determine the channel quality (see the abstract). Sung further discloses that reference signals can be narrowband signals (see the abstract, Fig. 7, block 704, and column 9, line 16 - column 10, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Kim et al. as suggested by Sung in order to reduce the delay in scheduling the reference signals and increase the efficiency of the communication system (see column 1, lines 15-23).
	As to claims 4 and 12, Sung further discloses estimating a narrowband channel based on the reference signal and feedback narrowband channel information (see Fig. 7, blocks 704 and 708 and column 8, lines 28-42).
Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim et al., further in view of Park et al. (hereinafter, referred to as Park) (WO 2013/019031).
As to claims 5 and 13, Kim et al. further discloses that the circuitry is further configured to measure a second reference signal (see claim 4, “receiving a non-precoded first reference signal from an eNB, measuring the non-precoded first reference signal and reporting first channel state information to the eNB; if the UE is selected as a candidate UE by the eNB based on the reported first channel state information, the method further comprising: receiving a precoded second reference signal from the eNB, wherein the precoding is determined based on the first channel state information, measuring the precoded second reference signal configured by the eNB based on the first channel state information, and reporting second channel state information to the eNB”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Kim et al. in order to determine the best UE to communicate with and increase the performance of the system by obtaining a more accurate channel estimate. Kim and Kim et al. disclose all the subject matters claimed in claims 5 and 13, except that a second reference signal includes a wideband signal. Park, in the same field of endeavor, discloses a communication system where a reference signal is transmitted to assist with the channel estimation process (see paragraphs 0056-0057). Park further discloses that the reference signal is a wideband reference signal (see paragraph 0057). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Kim et al. as suggested by Park in order to increase the accuracy and reliability of channel estimation (see paragraph 0057).
As to claims 6 and 14, Park further discloses estimating a wideband channel based on the wideband reference signal and feedback wideband channel information (see paragraph 0057).
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim et al., further in view of Zhou et al. (hereinafter, referred to as Zhou) (US 2010/0246457).
As to claims 7 and 15, Kim and Kim et al. disclose all the subject matters claimed in claims 7 and 15, except that the circuitry is further configured to send a third reference signal to the first communication apparatus for use by the first communication apparatus to perform channel estimation and obtain first channel information on the channel, wherein the first channel information is used to determine the pre-coded first reference signal. Zhou, in the same field of endeavor, discloses a communication system comprising a BS and a UE (see Fig. 6 and paragraph 0015). Zhou further discloses that circuitry of UE is further configured to send a reference signal (interpreted as the third reference signal, see Fig. 6, UL sounding signal 652) to the first communication apparatus (i.e., the BS) for use by the first communication apparatus to perform channel estimation (see paragraph 0059) and obtain first channel information on the channel (see paragraph 0059), wherein the first channel information is used to determine the pre-coded first reference signal (see Fig. 6, blocks 604, 608, and 618, the abstract, paragraphs 0024, 0059, and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of Kim and Kim et al. as suggested by Zhou in order to optimize channel estimation and precoding at the base station and improve the precoding performance at the base station (see paragraph 0022).
	As to claims 8 and 16, Zhou discloses that the third reference signal includes a Sounding Reference Signal (see paragraph 0058 and Fig. 6, signal 652).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632